Case 1-20-01105-nhl   Doc 11   Filed 03/25/21   Entered 03/25/21 12:52:30
  Case 1-20-01105-nhl   Doc 11   Filed 03/25/21   Entered 03/25/21 12:52:30




$25,000 from Kabbadge in punitive damages and $25,000 for compensatory
damages for collect debts from the debtor account causing mental and
financial stress while disregarding the bankruptcy law
Case 1-20-01105-nhl   Doc 11   Filed 03/25/21   Entered 03/25/21 12:52:30
Case 1-20-01105-nhl   Doc 11   Filed 03/25/21   Entered 03/25/21 12:52:30
